

Exhibit 10.50


FEDERAL-MOGUL LLC
2018 LONG-TERM INCENTIVE PLAN POWERTRAIN SEGMENT
For the Period January 1, 2018 – December 31, 2020




I.
PURPOSE AND STRUCTURE

The Company’s (as defined below) 2018 Long-Term Incentive Plan (this or the
“Plan”), established for the 2018 Fiscal Year (as defined below) and the two
subsequent Fiscal Years thereafter, is designed to drive a culture focused on
long-term company performance. The Plan is intended to deliver
“pay-for-performance” through a long-term incentive payment, which is based on
overall Company financial performance during the Performance Period to encourage
and stimulate superior performance by eligible Participants, and to assist in
retaining key employees. In addition, this Plan is intended to be in effect
during the Performance Period, subject to the right of the Compensation
Committee to amend, modify or terminate this Plan as provided below. All
capitalized terms used in the Plan have the meaning assigned to such terms in
Section II below unless such terms are otherwise defined in the Plan.


II.
DEFINITIONS

Definitions for specific terms used within this Plan are identified below.


A.
“Affiliate” means each of the following: (i) any Subsidiary; (ii) any Parent;
(iii) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
fifty percent (50%) or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) of the Company or one of its
Affiliates; (iv) any trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
fifty percent (50%) or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) of the Company; and (v) any
other entity in which the Company or any of its Affiliates has a material equity
interest and which is designated as an “Affiliate” by resolution of the
Compensation Committee.



B.
“Beneficial Owner ” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Securities Exchange Act of 1934, as amended, except that in
calculating the beneficial ownership of any particular “person” (as that term is
used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended),
such “person” will be deemed to have beneficial ownership of all securities that
such “person” has the right to acquire by conversion or exercise of other
securities, whether such right is currently exercisable or is exercisable only
after the passage of time.



C.
“Board” means the Board of Directors of the Company.



D.
“Bonus Award” is the cash payment that may be earned by Participants in respect
of the Performance Period, subject to the eligibility requirements set forth in
Section III, achievement by the Company of Performance Metrics set forth in
Section V with respect to the Performance Period, and subject to adjustments as
provided in this Plan.






















--------------------------------------------------------------------------------




E.
“Cause” means with respect to a Participant, the occurrence of any of the
following: (i) willful failure of the Participant to perform substantially
his/her duties (other than any such failure resulting from incapacity due to
disability); (ii) the Participant’s commission of, or indictment for, a felony
or any crime involving fraud or embezzlement or dishonesty or conviction of, or
plea of guilty or nolo contendere to a crime or misdemeanor (other than a
traffic violation) punishable by imprisonment under foreign, federal, state or
local law; (iii) the Participant’s engagement in an act of fraud or other act of
willful dishonesty or misconduct, towards the Company or any of its Affiliates,
or detrimental to the Company or any of its Affiliates, or in the performance of
the Participant’s duties; (iv) the Participant’s negligence in the performance
of employment duties that has a detrimental effect on the Company or any of its
Affiliates; (v) the Participant’s violation of a federal or state securities law
or regulation; (vi) the Participant’s use of a controlled substance without a
prescription or the use of alcohol which, in each case, significantly impairs
the Participant’s ability to carry out his or her duties and responsibilities;
(vii) material violation by the Participant of the policies and procedures of
the Company or any of its Affiliates; (viii) the Participant’s embezzlement
and/or misappropriation of property of the Company or any of its Affiliates;
(ix) conduct by the Participant involving any immoral acts which is reasonably
likely to impair the reputation of the Company or any of its Affiliates; or (x)
the Participant’s material breach of the Company’s Integrity Policy
Certification Agreement and Confidentiality Agreement, Confidentiality and
Intellectual Property Assignment Agreement, the non-compete and non-solicitation
clauses in his or her employment letter (if applicable) or any restrictive
covenants applicable to the Participant.



F.
“Change in Control” means (i) the consummation of any transaction (including,
without limitation, any sale of stock, merger, consolidation or spinoff), the
result of which is that any Person, other than Carl Icahn or the Related
Parties, becomes that Beneficial Owner, directly or indirectly, of more than 50%
of the voting power of the voting securities of the Company (or, if applicable,
its parent corporation or entity) or (ii) the acquisition by any Person, other
than Carl Icahn or the Related Parties, of all or substantially all of the
assets of Company; provided, however, that to the extent the definition of
Change in Control is applicable to a Bonus Award that constitutes deferred
compensation for purposes of Code Section 409A, the transaction or acquisition
shall only constitute a Change in Control for purposes of such Bonus Award to
the extent the transaction or acquisition would constitute a change in control
under either (i) or (ii) and would also constitute a change in control event as
defined in 26 C.F.R. 1.409A-3(i)(5)(i).



G.
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to any
section of the Code will also be a reference to any successor provision and any
Treasury Regulation promulgated thereunder.



H.
“Company” means Federal-Mogul LLC and its subsidiaries and its successors and
assigns (with respect to the Powertrain division).



I.
“Compensation Committee” means the Compensation Committee of the Board.



J.
“Disparagement” means making comments or statements to the press, the Company’s
or its Affiliates’ employees, consultants or any individual or entity with whom
the Company or its Affiliates has a business relationship or any other Person or
entity which could reasonably be expected to adversely affect in any manner: (i)
the conduct of the business of the Company or its Affiliates (including, without
limitation, any products or business plans or prospects); or (ii) the




















--------------------------------------------------------------------------------




business reputation of the Company or its Affiliates, or any of their products,
or their past or present officers, directors or employees.


K.
“Fiscal Year” means the Company’s Fiscal Year beginning January 1 and ending
December 31.



L.
“Good Standing” has the meaning assigned to it in Section III.



M.
“Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.



N.
“Participant(s)” refer(s) to the employees listed selected and approved by the
Compensation Committee, as long as any such person is eligible to participate in
the Plan pursuant to Section III and any other person approved by the
Compensation Committee in its sole and absolute discretion.



O.
“Performance Metrics” are the Performance Metrics of the Company established by
the Compensation Committee with respect to the Performance Period.



P.
“Performance Period” means three years in duration, beginning on the first day
of the 2018 Fiscal Year and ending on December 31, 2020.



Q.
“Person” means any natural person, corporation, limited liability company, or
other legal entity.



R.
“Recoupment” is a compensation recovery method, provided under the Plan to
recover all (or a portion) of a prior Bonus Award based on a correction or
restatement of the Company’s financial statements or other factors affecting
Performance Metrics.



S.
“Related Parties” shall mean (i) Carl Icahn, any spouse and any child,
stepchild, sibling or descendant of Carl Icahn; (ii) any estate of Carl Icahn or
of any Person referred to in clause (i); (iii) any Person who receives a bequest
from or beneficial interest in any estate under clause (ii) to the extent of
such interest; (iv) any executor, personal administrator or trustee who holds
such beneficial interest in the Company for the benefit of, or as fiduciary for,
any Person under clauses (i), (ii) or (iii) to the extent of such interest; (v)
any Person directly or indirectly owned or controlled by Carl Icahn or any other
Person or Persons identified in clauses (i), (ii) (iii) or (iv); and (vi) any
not-for-profit entity not subject to taxation pursuant to Section 501(c)(3) of
the Internal Revenue Code or any successor provision to which Carl Icahn or any
Person identified in clauses (i), (ii) or (iii) above contributes his beneficial
interest in the Company or to which such beneficial interest passes pursuant to
such Person’s will.



T.
“Subsidiary” means any subsidiary corporation of the Company within the meaning
of Section 424(f) of the Code.



U.
“Term” means the period beginning on the date this Plan is adopted by the
Compensation Committee, and ending on the date this Plan is terminated by the
Compensation Committee. The Compensation Committee shall have the sole and
absolute discretion to amend, modify or terminate this Plan at any time.



III.
ELIGIBILITY

A Participant may be eligible to participate in the performance cycle if he or
she is promoted or hired into an eligible, full-time (defined as 40 hours per
week) position before October 1, 2018 and



















--------------------------------------------------------------------------------




remains employed on such basis through the end of the Performance Period.
Eligibility for mid-cycle participation will be based on the proposal of the
Chief Executive Officer, subject to review and approval of the Compensation
Committee. The following additional conditions shall apply: (i) the Participant
must have returned to the Company executed copies of the Integrity Policy
Certification Agreement and Confidentiality Agreement, and acknowledged his or
her understanding and acceptance of the Company’s policies, consistent with the
Company’s practices and procedures; (ii) the Participant must be employed by the
Company on the scheduled date of payment; and (iii) the Participant is subject
to all other terms, conditions, restrictions and/or requirements set forth in
this Section III. Contingency workers, including temporaries, contractors,
consultants and outsourced work teams are not eligible for participation in the
Plan. Additional information regarding participation and eligibility is set
forth in Exhibit A attached hereto.
•
Good Standing. Participants must be actively employed and in good standing (and
otherwise in compliance with the Company’s policies and procedures) on the
actual bonus pay date in order to receive a payout. Participants placed on a
performance improvement plan or in corrective action status as a result of poor
performance during the Performance Period, but who return to “Good Standing”
status prior to the bonus payment date, may be eligible for a prorated incentive
payout, as determined by the Compensation Committee in its sole and absolute
discretion. As a condition of the receipt of any Bonus Award, the Participant
will be required to certify (or will be deemed to have certified) at the time of
receipt in a manner acceptable to the Company that the Participant (i) is in
compliance with the terms and conditions of the Plan, (ii) has not violated any
terms of the Company’s Integrity Policy Certification Agreement and
Confidentiality Agreement or the non-compete and non-solicitation clauses in his
or her employment letter, and (iii) has not engaged in, and does not intend to
engage in, any behavior that would result in a termination for Cause.



•
Leave of Absence. Subject to all applicable law, the Compensation Committee may,
in its sole and absolute discretion, adjust any Bonus Award, on a pro-rata
basis, for any leave of absence taken by a Participant during the Performance
Period.



•
Voluntary Separation. If a Participant voluntarily separates from the Company
after the end of the Performance Period, but prior to the applicable Bonus Award
payout date, then such Participant’s Bonus Award will be deemed forfeited with
respect to the Performance Period.



•
Involuntary Separation. Participants terminated for Cause prior to the payout
date will irrevocably forfeit any Bonus Award under the Plan. The determination
of “Cause” will be made by the Compensation Committee in its sole and absolute
discretion. Any other Participant whose employment is involuntarily terminated
prior to the Bonus Award payout date will be deemed ineligible for payment of a
Bonus Award.



•
Forfeiture of Bonus Award. If a Participant’s termination of employment occurs
prior to the date a Bonus Award that has been awarded to such Participant is
actually paid out, then the Participant will not be entitled to any bonus
payment with respect to such Bonus Award. Bonus Awards are not considered earned
until they are approved by the Compensation Committee and are actually paid by
the Company. As a condition of the receipt of any Bonus Award, a Participant may
be required to certify in writing (or will be deemed to have certified) at the
time of receipt in a manner acceptable to the Company that the Participant (i)
is in compliance with the terms and conditions of the Plan, (ii) has not
violated any terms of the Company’s Integrity Policy Certification Agreement and
Confidentiality Agreement, Confidentiality and Intellectual Property Assignment
Agreement, the non-compete and non-solicitation clauses in his or her employment
letter (if




















--------------------------------------------------------------------------------




applicable) or any restrictive covenants applicable to the Participant, and
(iii) has not engaged in, and does not intend to engage in, any behavior that
would result in a termination for Cause.


•
Clawback of Bonus Award. In the event that a Participant is terminated for
Cause, the Company will be entitled to recover from the Participant at any time,
and the Participant will pay over to the Company upon request, an amount equal
to any Bonus Award that has been paid out to the Participant. To the extent not
prohibited under applicable law, the Company, in its sole and absolute
discretion, will have the right to set off (or cause to be set off) any amounts
otherwise due to a Participant from the Company in satisfaction of any repayment
obligation of such Participant hereunder, provided that any such amounts are
exempt from, or set off in a manner intended to comply with the requirements of,
Section 409A of the Code.



IV.
BONUS AWARD

Participants covered by this Plan will be notified of eligibility in writing by
the Company. Each Participant’s respective Bonus Award shall be valued based on
the Participant’s “award percentage” multiplied by the “Bonus Pool” (as
established by the Compensation Committee), which “award percentage” will be
separately communicated in writing to each Participant by the Senior Vice
President of Human Resources.


V.
PERFORMANCE METRICS

The Performance Metrics established for the Plan are based on the Company’s
financial performance during the Performance Period.


The Board or the Compensation Committee may, in its sole and absolute
discretion, at any time prior to the final determination of Bonus Awards,
increase, decrease or otherwise adjust performance measures, targets, and payout
ranges used hereunder as a result of extraordinary or non-recurring events,
changes in applicable accounting rules or principles, changes in the Company’s
methods of accounting, changes in applicable law, changes due to any
consolidation, acquisition or reorganization affecting the Company and its
subsidiaries or such other material change in the Company’s business. The Board
or the Compensation Committee, as applicable, will implement such change(s) in
its sole and absolute discretion.


VI.
COMPUTATION AND DISBURSEMENT OF FUNDS



A.
COMPUTATION

The calculation of the Company’s financial and operational targets will be based
upon the Company’s audited financials, subject to review and approval by the
Compensation Committee in its sole and absolute discretion and determination by
the Compensation Committee in its sole and absolute discretion as to whether or
not the Performance Metrics were achieved.


Notwithstanding anything to the contrary in this Plan, if the Compensation
Committee determines, in its sole and absolute discretion, that calculations
underlying the Performance Metrics, including but not limited to, mistakes in
the Company’s audited financial statements for the 2018 Fiscal Year or any
Fiscal Year were incorrect, then the Compensation Committee may (i) adjust Bonus
Awards (upward or downward); and/or (ii) initiate a Recoupment.


B.
DISBURSEMENT OF FUNDS

As soon as practicable after the close of the Performance Period, the Company’s
Chief Financial Officer will calculate the Company’s actual performance relative
to the Performance Metrics



















--------------------------------------------------------------------------------




with respect to the Performance Period. Subject to the terms and conditions set
forth herein, if (i) the Company achieves the Performance Metrics; and (ii)
Participant is an employee in Good Standing on the applicable payout date and no
event or condition shall have occurred that would have given the Company the
right to terminate the Participant for Cause on or prior to such date (the
conditions set forth in (i) and (ii), the “Bonus Conditions” ); then Participant
will have earned and be entitled to be paid the Bonus Award. The proposed Bonus
Award payouts and a list of eligible Participants will be presented to the
Compensation Committee no later than ninety (90) days after the end of the
Performance Period, and once approved, unless otherwise set forth in an Award
agreement, the Bonus Awards will be paid to all eligible and approved
Participants within 30 days of such approval but not later than June 30th of the
calendar year immediately succeeding the end of the Performance Period, in each
case provided that the Bonus Conditions are met. Payments of the Bonus Awards
shall be one-time payments and will be reduced by amounts required to be
withheld for taxes and other applicable withholdings at the time such payments
are made.


C.
TAXES

Income, employment, and any other applicable taxes and withholdings will be
withheld from any Bonus Award payments required under the Plan to the extent
determined by the Company in accordance with applicable law. In addition, in the
sole and absolute discretion of the Company, any applicable employment taxes
that are a liability of a Participant may be deducted from Bonus Awards and
transmitted to the appropriate tax authority. A Participant who receives payment
hereunder also will be issued a Form W-2, Form 1099 or other report as is
required by law, and such report also will be filed with taxing authorities as
is required by law.


VII.
ADMINISTRATION

This Plan will be administered by the Compensation Committee.


In the event of a claim or dispute brought forth by a Participant, the decision
of the Compensation Committee as to the facts in the case and the meaning and
intent of any provision of the Plan, or its application, will be final, binding,
and conclusive. Notwithstanding anything herein to the contrary, the
Compensation Committee shall retain sole and absolute discretion over all
matters relating to this Plan.


VIII.
NO EMPLOYMENT CONTRACT; FUTURE PLANS

Participation in this Plan will not confer upon any Participant any right to
continue in the employ of the Company nor interfere in any way with the right of
the Company to terminate any Participant’s employment at any time. The Company
is under no obligation to continue the Plan in future Fiscal Years.


IX.
GENERAL PROVISIONS

A Participant’s rights under the Plan will not be assignable, either voluntarily
or involuntarily by way of encumbrance, pledge, attachment, level or charge of
any nature (except as may be required by state or federal law).


Nothing in the Plan will require the Company to segregate or set aside any funds
or other property for the purpose of paying any portion of a Bonus Award. No
Participant, beneficiary or other person will have any right, title or interest
in any amount awarded under the Plan prior to the payment of such Bonus Award to
him or her or the close of any Performance Period, or in any property of the



















--------------------------------------------------------------------------------




Company or its subsidiaries. A Participant’s rights to a Bonus Award under this
Plan are no greater than those of unsecured general creditors of the Company.


Notwithstanding anything herein to the contrary, whether or not any Bonus Award
is authorized, earned or paid under the Plan shall be determined by the
Compensation Committee in its sole and absolute discretion, and no such Bonus
Award shall be earned, nor shall any right to any such Bonus Award exist or
accrue, unless, among other factors, such Bonus Award has been authorized by the
Compensation Committee in its sole and absolute discretion, and actually paid to
Participants. In addition, whether or not any Bonus Award is authorized, earned
or paid pursuant to the Plan is without regard to whether any of the individual
performance metrics, Company financial performance targets and/or goals, or any
other benchmarks, targets, personal goals or Company criteria set forth in the
Plan are met, not met, exceeded or not exceeded.


The Bonus Awards payable hereunder are provided solely as a payment pursuant to
the circumstances described herein and shall not constitute part of a
Participant’s employment compensation package. The Bonus Awards hereunder are
not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination pay, redundancy, end of service payments,
long-service awards, bonus, incentive pay, pension, or retirement benefits or
similar payments and do not create any acquired rights.


This Plan is governed by the laws of the State of New York and as such will be
construed under and in accordance with the laws of the State of New York without
regard to conflicts of law.
X.
COMPLIANCE WITH CODE SECTION 409(A)

This Plan and Bonus Awards paid hereunder are intended to be exempt from Code
Section 409A and shall be construed, interpreted, and administered accordingly.
In no event whatsoever shall the Company or its affiliates be liable for any
additional tax, interest or penalty that may be imposed on any Participant
pursuant to Code Section 409A or any damages for failing to comply with Code
Section 409A. This section shall not apply to any Participant who is not a U.S.
taxpayer (by reason of being a U.S. citizen, U.S. resident or otherwise).
XI.
PERSONAL INFORMATION

By participating in this Plan, each of the Participants hereunder shall consent
to the holding and processing of personal information provided by such
Participant to the Company, any affiliate of the Company, trustee or third-party
service provider, for all purposes relating to the operation of this Plan and to
the extent necessary for such operation. These include, but are not limited to:
(i) administering and maintaining Participant records; (ii) providing
information to the Company, its affiliates, trustees of any employee benefit
trust, registrars, brokers or third-party administrators of this Plan; (iii)
providing information to future purchasers or merger partners of the Company or
any of its affiliates, or the business in which a Participant works; and (iv) to
the extent not prohibited by applicable law, transferring information about a
Participant to any country or territory that may not provide the same protection
for the information as the Participant’s home country.



















